Title: C. W. F. Dumas to John Adams: A Translation, 6 June 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Sir
       The Hague, 6 June 1780
      
      Today I am sending His Excellency Mr. Franklin the third and final issue of the Gazette de Leyde, in which I had Clinton’s letter inserted according to your and his wishes. I also have sent it to other newspapers, both in and out of the country, notably to Hamburg and a friend in Amsterdam who has promised to send a copy to London. I still think that this letter, as it appears in the American newspaper, has been tampered with, for it seems to me that there are, at various points, statements that Clinton neither could nor would have made.
      Please remember me, sir, whenever you receive authentic news from America, for I can make very good use of it if I hear it before others. Such was the case when I received from Passy the news of Burgoyne’s capture.
      Would you, sir, not like to visit this country? It deserves to be seen, especially in this season. I would be your fidus Achates, thus satisfying my long held desire to personally know and to be known to you. One can get here from Paris in a very few days by way of Brussels and Antwerp. Give me some hopes in this regard and forgive my requests for your good will and friendship, which I will always strive to deserve through my zeal in the service of the United States, together with the respect and devotion with which I shall always remain your very humble and very obedient servant,
      
       Dumas
      
     